Citation Nr: 1402925	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  10-03 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD), for the period prior to April 9, 2009, and in excess of 50 percent, for the period on and after April 9, 2009.

3.  Entitlement to total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran had active duty from September 1969 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2008 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA), in which the RO temporarily assigned a 100 percent rating from November 2008 to January 2009, and a 30 percent rating after January 2009.  A subsequent rating decision in December 2009 increased the Veteran's rating to 50 percent from April 2009.

The Board has reviewed the Veteran's electronic record prior to rendering a decision in this case.

The issue of entitlement to total disability rating based on individual unemployability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In the period on appeal, the Veteran has occupational and social impairment, with deficiencies in most areas.

2.  At no point during the appeal period has the Veteran's service-connected PTSD resulted in total impairment of social and occupational functioning.



CONCLUSION OF LAW

The criteria for a rating not to exceed 70 percent for PTSD have been met for the entirety of the appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.130, DC 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Duty to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA, 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA requires VA to assist a claimant at the time that he or he files a claim for benefits. As part of this assistance, VA is required to notify claimants of the evidence that is necessary in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006). 

The notice required by the VCAA can be divided into three elements.  Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that the VA will attempt to obtain.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120   (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Here, the Veteran received a VCAA letter in March 2007 fulfilling all the above criteria; however, this letter was sent to the Veteran based on prior claim

However, the Veteran and his representative have not argued that any error or deficiency in the accomplishment of the duty to notify has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S. Ct. 1696   (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  In view of the above, the Board finds that the notice requirements pertinent to the issues on appeal have been met.

VA satisfied its duty to assist the Veteran in the development of his claim and to seek relevant records.  VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013). The RO associated the Veteran's service treatment records and VA treatment records with the claims file.  Additionally, the Veteran has not identified any treatment records aside from those that are already of record.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.

In June 2007, April 2009 and February 2012, VA provided the Veteran with a medical examination and obtained a medical opinion addressing the current status of the Veteran's disability.  The examinations and opinions are adequate as the examination reports reflect that the examiners considered the relevant history of the Veteran's disability, provided a sufficiently detailed description of his disability, and provided an analysis to support their opinions.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).  

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159 (2013), and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

Increased Ratings in General

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degrees of disability specified by the schedule are considered adequate to compensate veterans for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2013).

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2008).  For increased rating claims such as this (as opposed to disagreements with an initial rating) an increased rating can be assigned an effective date as much as one year prior to the date of claim, if it is factually ascertainable that an increase in disability occurred during that time.  Hart, 21 Vet. App. at 509 (citing 38 U.S.C.A. § 5110).  The relevant temporal focus is therefore from the period from one year prior to the initiation of the claim to when it is decided.  Id.  

PTSD

Under Diagnostic Code 9411, the General Rating Formula for Mental Disorders is used for PTSD.  The General Rating Formula provides that a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

Finally, a 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

The use of the term 'such as' in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase 'such symptoms as,' followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on his/her social and work situation.  Id.  

In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

Within the DSM-IV, the Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score is, of course, just one part of the medical evidence to be considered and is not dispositive.  The same is true of any physician's statement as to the severity of a disability.  It remains the Board's responsibility to evaluate the probative value of any doctor's opinion in light of all the evidence of record.

A GAF score of 31 to 40 reflects some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as with work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning "pretty well," and has some meaningful interpersonal relationships.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).

When evaluating a mental disorder, the Board shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a). The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id. 

Merits of the Claim

The Veteran contended in his May 2012 Board hearing that his PTSD symptoms remained "pretty much the same" prior to his April 2009 VA examination, the results of which were found by the RO to warrant a 50 percent rating.  

The RO assigned a temporary evaluation of 100 percent for the period from November 5, 2008 to January 1, 2009 pursuant to 38 C.F.R. 4.29 as the Veteran was receiving inpatient care for his service connected PTSD.  Following this period, the RO assigned a rating of 30 percent.  In April 2009, the Veteran was afforded a VA examination which later formed the basis for the Veteran's increase to a 50 percent rating effective April 2009.  

PTSD rating of 70 percent for the entire period on appeal

The Veteran was discharged from the inpatient PTSD program in December 2008 with his first follow up appointment in January 2009.  At this evaluation, the examiner noted the Veteran was "still having depressed mood" and his "PTSD symptoms [were] still present (nightmares, flashbacks)," and assigned a GAF score of 60.  This examiner additionally stated:

[The Veteran] is hypervigilant, anxious, and irritable.  He continues to avoid [...] stimuli and places that may trigger vivid images or feeling associated with his traumatic combat experiences.  He has impaired relationship with others and is socially withdrawn.  These symptoms are present nearly every day and have significantly impaired his social and occupational functioning.  [...]  It is this examiner's requested opinion that his [V]eteran's symptoms have primarily remained unchanged.

In February 2009 the Veteran was contacted by telephone and was asked about his ability to abstain from alcohol and his participation in after care programs.  The Veteran stated he "continues to do well;" but he was not attending any after care programs.  

In the Veteran's April 2009 examination the Veteran reported "increased depression and anxiety attacks since he was discharged" from the inpatient PTSD program.  He goes on to recount symptoms of poor concentration, crying spells at least 1-2 times per week, and spending 12-15 hours per day isolated in his room.  This examiner provided a GAF score of 55.  

The Veteran subsequently elaborated at his May 2012 hearing where he states:

I'm retired now but through the years I've had a flare-up at work where I'm not a violent person, but if I lose my temper, I pack my tools and I'm down the road.  I won't argue with anybody or anything.  And it has caused problems financially with my family because I'll quit even in hard times when there is a shortage of work.  If I lose my temper there's no sense of my staying there because I just get out of hand.

Moreover, the Board notes the most recent February 2012 VA examination the VA examiner states, "[t]he [Veteran's] PTSD symptoms [...] cause significant distress or impairment in social, occupational, or other important areas of functioning.  The Veteran has thoughts of suicide most recently in the last two months."

Considering the foregoing, the Board finds that the Veteran is entitled to a 70 percent rating for his PTSD for the entirety of appeal period.  It does not appear from the evidence that the Veteran's symptoms were meaningfully less severe at any time during the appeal period, and that he has consistently suffered from depression that affects his ability to function, periods of agitated mood or aggressive behavior, difficulty adapting to stressful circumstances, and suicidal ideation.

In regards to the 70 percent rating, the Board acknowledges there is no indication that the Veteran experiences problems with obsessional ritual which interfere with routine activities, any speech that is intermittently illogical, obscure or irrelevant, or spatial disorientation.  The presence (or lack of presence) of certain symptoms is not necessarily determinative.  Demonstrated symptoms such as depression, suicidal ideation, or impaired impulse control may alone cause the occupational and social impairment in the referenced areas.  See Vazquez-Claudio, supra.  Here, there is an indication Veteran has impaired occupational and social functioning with deficiencies in the referenced areas.  The Veteran is shown to have demonstrative deficiency in work due to his impaired impulse control that causes him to abruptly leave work when he has "flare-ups."  This also provides evidence showing that the Veteran has difficulty in adapting to stressful circumstances, including work or a work like setting.  The Veteran has also demonstrated deficiencies in thinking and mood due as his depressed mood is noted in his April 2009 and February 2012 VA examinations.  This was also emphasized by the Veteran in his May 2012 hearing wherein he recognized that he cannot continue to do the things he once enjoyed such as fishing because of his PTSD.  While the Board notes that the Veteran's GAF scores during this period range from 50 to 75, GAF scores are not determinative.

The Board finds that these symptoms in conjunction with the period preceding the April 2009 VA examination indicate that the Veteran continues to have the same symptoms which have led occupational and social impairment with deficiencies in most areas.  Thus, the Board finds the Veteran has met the rating criteria for 70 percent for the entirety of the period on appeal.

In regards to a rating in excess of 70 percent, the Board emphasizes that the Veteran must meet both prongs of the 100 percent rating criteria, which requires total occupation and social impairment.  In regards to total social impairment, the Board notes that the Veteran has maintained a relationship with his wife and grandchildren, which he states are support with respect to the challenges that arise because of his condition.  Thus the Board finds that throughout this time period the record does not demonstrate that the Veteran was totally social impaired.  Additionally, the Veteran has not demonstrated any of the symptomatology listed under 38 C.F.R. 38 § 4.149 DC 9411.  Instead, the VA examiner states that the Veteran does not have: memory loss for names of close relatives, his own occupation, own name; gross impairment in thought process or communication; persistent delusions or hallucinations; grossly inappropriate behavior; or neglect of personal appearance and hygiene.  Therefore, the Board finds that an evaluation in excess of 70 percent for the Veteran's PTSD is not warranted.

The Board would like to further note at this point that while it has recognized a claim for TDIU as included within the Veteran's increased rating claim pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), which it has determined requires remand for further development, it does not find that such development requires it to defer consideration of the Veteran's increased rating.  More specifically, as noted above, a total schedular rating for PTSD requires total social and occupational impairment, and as total social impairment is not shown, there is no reasonable probability that such development will provide the Veteran with a higher rating on a schedular basis.


Other Considerations

The Board acknowledges that the Veteran is competent to report symptoms of his psychiatric disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, he is credible in his reports of symptoms and their effect on him activities.  He is not however competent to identify a specific level of disability of his disability according to the appropriate diagnostic code.  Such competent evidence concerning the nature and extent of the Veteran's service-connected psychiatric disability has been provided by VA medical professionals who have examined him.  The medical findings directly address the criteria under which this disability is evaluated.  The Board finds these records to be the only competent and probative evidence of record, and therefore is accorded greater weight than the Veteran's subjective complaints of increased symptomatology.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where scheduler evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular scheduler standards.  See 38 C.F.R. § 3.321(b)(1) (2013); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court set forth a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, as a threshold issue, the Board must determine whether the veteran's overall disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

The evidence of record does not reflect that the Veteran's disability picture is so exceptional as to not be contemplated by the rating schedule.  There is no unusual clinical picture presented, nor is there any other factor which takes the Veteran's disabilities outside the usual rating criteria.  The Veteran's service-connected PTSD currently assigned a 70 percent disability rating is contemplated under the rating criteria for his symptoms.  Further, as the Board must consider any additional psychiatric symptoms that the Veteran exhibits, even if they are not specifically identified in the rating criteria, the Veteran's disability picture is adequately contemplated by the rating schedule.  See Mauerhan, supra.  Therefore, this disability picture is also adequately contemplated by the rating schedule.  As such, the threshold issue under Thun is not met for the disability on appeal and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.

The evidence does not support the proposition that the Veteran's service-connected PTSD presents such an exceptional or unusual disability picture as to render impractical the application of the regular scheduler standards and to warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2013).  Thus, referral of either of these issues to the appropriate VA officials for consideration of an extraschedular evaluation is not warranted.


ORDER

Entitlement to a disability rating not to exceed 70 percent for the period on appeal is granted, subject to the statutes and regulations governing the payment of monetary benefits.


REMAND

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals for Veterans Claims held that a claim for a total disability rating due to individual unemployability (TDIU) is part of an increased rating claim when such claim is reasonably raised by the record.  In this case, the Veteran has not formally filed a claim of entitlement to a TDIU over which the Board may currently assume jurisdiction.  However, the Veteran has alleged that his service-connected PTSD precludes him from obtaining or maintaining gainful employment. 

Given the evidence of record demonstrating that the Veteran may be unemployable as a result of his service-connected PTSD, the Board finds that the Veteran should be provided with an examination to determine whether he is unable to secure or follow a substantially gainful occupation as a result of his service-connected PTSD.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a notice letter pertaining to a claim for entitlement to TDIU, to include a description of the evidence necessary to substantiate a claim for TDIU, the Veteran's duties to substantiate the record, and VA's duties.  Allow for a reasonable period to respond.

The RO should assist in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

2.  After the development requested has been completed, schedule the Veteran for an appropriate VA examination to determine whether the Veteran is unable to secure or follow a substantially gainful employment as a result of his service-connected PTSD.  The claims folder should be reviewed and that review should be indicated in the VA examination report.  The rationale for all opinions should be provided.  Specifically, the examiner is asked to render an opinion as to whether it is at least as likely as not (fifty percent or greater) that the Veteran's service-connected PTSD alone, without reference to any nonservice-connected disabilities, prevent the Veteran from securing or following substantially gainful employment.

If the examiner determines that he or she cannot provide an opinion on the issue at hand without resorting to speculation, the reviewer should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, the examiner should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional information could be obtained that would lead to a conclusive opinion.

3.  Thereafter, take adjudicatory action on the Veteran's TDIU claim.  If the benefits sought remains denied, furnish a supplemental statement of the case (SSOC) to the Veteran and his representative, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


